DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-18 and 20 are allowed.

Examiner Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Elexis Jones on 05/26/2022.
            The claims are amended as follows:
Claim 1 Line 6 reading “collect breast milk” should now read --collect the breast milk--.
Claim 1 Line 8 reading “leakage of breast milk” should read --leakage of the breast milk--.
Claim 7 Line 2 reading “of breast cup” should read --of the breast cup--.
Claim 11 Line 9 reading “leakage of breast milk” should read --leakage of the breast milk--.
Claim 11 Line 11 reading “when the capsule is closed” should read --when the capsule is closed, wherein the seal is retained by the capsule applying a compression force to the stopper when the capsule is closed--.
Claim 12 is hereinafter cancelled. 
Claim 13 Line 4 reading “around the base” should read --around a base--.
Claim 16 Line 6 reading “and collect breast milk” should read --and collect the breast milk--.
Claim 16 Line 8 reading “leakage of breast milk” should read --leakage of the breast milk--.
Claim 16 Line 11 reading “seal of the opening” should read --seal of the opening, wherein the capsule is configured to maintain the seal by applying a compression force to the stopper when the capsule is closed--. 
Claim 19 is hereinafter cancelled.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the present case, the prior art neither anticipates nor makes obvious a breast milk collection and storage system comprising a breast cup, the breast cup comprising an opening; and a stopper configured to seal the opening to prevent leakage of breast milk; and a capsule configured to enclose the manual breast pump with the stopper and apply a compression force to the stopper to maintain the seal of the opening when the capsule is closed. Furthermore, the prior art neither anticipates nor makes obvious a method of using a breast milk collection and storage system, the method comprising inserting a stopper into an opening of a breast cup of a manual breast pump to create a seal of the opening to prevent leakage of breast milk, closing a capsule around the manual breast pump with the stopper inserted; and retaining the seal of the opening when the capsule is closed, wherein the seal is retained by the capsule applying a compression force to the stopper when the capsule is closed. Finally, the prior art the prior art neither anticipates nor makes obvious a breast milk collection and storage kit, comprising a manual breast pump that comprises: a breast cup wherein the breast cup comprising an opening; a stopper configured to seal the opening, and a capsule configured to enclose the manual breast pump with the stopper and maintain the seal of the opening, wherein the capsule is configured to maintain the seal by applying a compression force to the stopper when the capsule is closed. 
	The closest prior art in the present case comprises Levine (USPGPub 2019/0175801), Vogel (USPGPub 2018/0055262), Croizat et al. (USPN 8,845,604), Stewart (USPGPub 2013/0299443), Cote et al. (USPGPub 2009/0166310), Larson (USPN 4,076,139), Zibell (USPN 2,733,710), Austin (USPN 2,500,786), and Silverman et al. (USPN 2,389,390). Levine, being the closest prior art, discloses a manual breast pump (Levine Fig. 1) comprising a breast cup (112), a reservoir (132), and a stopper (106). However, Levine is silent as to the Claim 1 limitation “a capsule configured to enclose the manual breast pump with the stopper and apply a compression force to the stopper to maintain the seal of the opening when the capsule is closed.” The same can be said for similar limitations of independent Claims 11 and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783